DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 14 is rejected as indefinite for the limitation “cutting a non-woven microfibrous semi-finished product made up of microfibers of one or more polymers dispersed in a polyurethane matrix (microfibrous semi-finished product).”  It is unclear if the “microfibrous semi-finish product” recited in parenthesis is the same or different than the previously recited “non-woven microfibrous semi-finished product.”  If intended to be the same, then the limitation is redundant and circular.  Claims 15-33 are also rejected for their dependency upon claim 14.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 limits the microfibrous multilayer composite material of claim 21 to comprise “at least two layers couple by means of a cross-linkable thermoplastic polyurethane adhesive, wherein at least one layer is a fabric made of polyethylene terephthalate fibers and at least a 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.  

Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
It is well-known in the prior art to make artificial sueded leather (i.e., microfibrous multilayer composite materials) by preparing a nonwoven of microfibers and impregnated with a polyurethane matrix to form a nonwoven microfibrous semi-finished product, cutting said nonwoven microfibrous semi-finished product lengthwise into two layers, buffing one side of a 
However, the prior art fails to teach or suggest the claimed process of (1) cutting a nonwoven microfibrous semi-finished product comprising a microfiber nonwoven and a polyurethane matrix lengthwise into two layers, (2) buffing one side of at least one layer to nap, (3) cutting the napped layer lengthwise to form a napped intermediate product and a waste layer, (4) coupling said intermediate product to a polyethylene terephthalate fabric via a cross-linkable thermoplastic polyurethane adhesive to form a composite material, and (5) jet dyeing said composite material.  Hence, claim 14 contains allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 28, 2021